United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-0317
Issued: May 3, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 10, 2015 appellant filed a timely appeal from a November 2, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish a recurrence of
disability on August 18, 2015, causally related to an April 20, 2006 employment injury.
FACTUAL HISTORY
On June 30, 2006 appellant, then a 44-year-old mail processing clerk, filed an
occupational disease claim (Form CA-2) alleging that repetitive bending, stooping, twisting,

1

5 U.S.C. § 8101 et seq.

turning, and lifting caused a herniated lumbar disc.2 OWCP accepted aggravation of preexisting
low back strain on November 17, 2006. In an August 22, 2007 decision, it denied appellant’s
claim for compensation for the period November 4 to December 4, 2006.
In September 2011, appellant’s attending physician, Dr. Marshall McHenry, a Boardcertified internist, forwarded treatment notes dated February 27, 2004 to April 1, 2011. He
diagnosed lumbar disc disease on June 10, 2005. In a report dated June 20, 2011, Dr. McHenry
noted seeing appellant for complaints of bilateral foot pain and right shoulder discomfort after
arthroscopy. On November 11, 2011 he noted that he had begun treating appellant for back
strain in April 2006 and that a magnetic resonance imaging (MRI) scan demonstrated mild disc
desiccation at L5-S1. Dr. McHenry noted that appellant was still having a lot of lumbar pain and
discomfort.
OWCP referred appellant to Dr. E. Gregory Fisher, a Board-certified orthopedic surgeon,
in June 2012. In a June 29, 2012 report, Dr. Fisher noted the history of injury, his review of the
medical record including MRI scans in 2006 and 2011,3 and appellant’s report that he worked as
a mail processing clerk with restrictions and had constant, radiating low back pain, but was able
to perform activities of daily living. Appellant complained of generalized discomfort and
tenderness over the lumbar and sacral areas and over each buttock. Physical examination
showed a normal gait. He had no muscle spasms, muscle guarding, or trigger points over the
lumbar or sacral regions, but complained of pain with range of motion. Motor examination of
the lower extremities was 5/5. Sensory examination was intact to light touch. Dr. Fisher advised
that the accepted aggravation of preexisting lumbar strain had healed without residuals, noting no
objective clinical findings of lumbar strain. He opined that any continued low back complaints
were due to the nonemployment-related degenerative disc disease over L5-S1 and that, in regard
to the accepted condition, appellant could perform full duties as a mail processing clerk, but had
restrictions due to the degenerative disc disease.
On September 14, 2015 appellant filed claims for compensation for the period August 18
to September 4, 2015. An attached time analysis form indicated that he stopped work on
August 18, 2015. By letter dated September 18, 2015, OWCP informed appellant of the
evidence needed to support his compensation claim. On September 25, 2015 appellant filed a
claim for recurrence of disability (Form CA-2a). He alleged that he had sustained a recurrence
of disability on July 14, 2015 and stopped work on August 14, 2015. Appellant reported that he
had surgery on September 3, 2015.
A lumbar MRI scan dated August 20, 2015, submitted on November 2, 2015,
demonstrated disc extrusion at L2-3, unchanged mild-to-moderate spinal canal stenosis at L3-4,
and unchanged mild-to-moderate multilevel bilateral neural foraminal stenosis. In an August 28,
2015 treatment note, Dr. Mark Magner, a neurosurgeon, noted a history of severe pain radiating
into the left lower extremity of no known cause. He reviewed the imaging study reports and
discussed physical examination findings. Dr. Magner’s diagnoses included cervical disc disorder
and herniation of lumbar intervertebral disc with radiculopathy. He advised that the extruded
2

The record includes modified assignments dated March 22, 2007 and August 23, 2010.

3

Copies of the MRI scan reports are not found in the case record before the Board.

2

disc at L2-3 caused severe stenosis and severe radiculopathy into both legs. Dr. Magner
indicated that appellant wished to proceed with recommended microdiscectomy surgery.
On September 3, 2015 Dr. Magner performed left microdiscectomy surgery at L2-3. In
an undated report received by OWCP on October 27, 2015 he noted that he had last seen
appellant on October 13, 2015. Dr. Magner indicated that appellant’s diagnoses of lumbar
intervertebral disc disorder with radiculopathy and cervical spondylosis with myelopathy or
radiculopathy limited his ability to work.
By decision dated November 2, 2015, OWCP denied that appellant sustained a recurrence
of disability on August 18, 2015 and continuing. It noted that Dr. Magner advised that appellant
could not work due to conditions that had not been accepted under this claim and failed to
explain how these diagnoses were related to factors of employment or the accepted lumbar
strain.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness.4 This term also means an inability to work when a light-duty assignment
made specifically to accommodate an employee’s physical limitations due to his or her workrelated injury or illness is withdrawn (except when such withdrawal occurs for reasons of
misconduct, nonperformance of job duties or a reduction-in-force), or when the physical
requirements of such an assignment are altered so that they exceed his or her established physical
limitations.5
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that light duty can be performed, the employee has the burden to establish by the
weight of reliable, probative, and substantial evidence a recurrence of total disability. As part of
this burden of proof, the employee must show either a change in the nature and extent of the
injury-related condition, or a change in the nature and extent of the light-duty requirements.6
An individual who claims a recurrence of disability resulting from an accepted
employment injury has the burden of establishing that the disability is related to the accepted
injury. This burden requires furnishing medical evidence from a physician who, on the basis of a
complete and accurate factual and medical history, concludes that the disabling condition is

4

20 C.F.R. § 10.5(x); see Theresa L. Andrews, 55 ECAB 719 (2004).

5

Id.

6

Shelly A. Paolinetti, 52 ECAB 391 (2001); Robert Kirby, 51 ECAB 474 (2000); Terry R. Hedman, 38 ECAB
222 (1986).

3

causally related to the employment injury and supports that conclusion with sound medical
reasoning.7
ANALYSIS
The Board finds that appellant did not meet his burden of proof to establish a recurrence
of disability on August 18, 2015 causally related to the accepted aggravation of a preexisting
lumbar strain. Appellant was initially treated by Dr. McHenry who indicated that appellant had
lumber pain. Subsequently, he was seen by Dr. Fisher a second opinion physician who advised
that the accepted aggravation had resolved, but had restrictions due to the underlying
degenerative disc disease. The record does not indicate that appellant has returned to work since
the claimed recurrence.
The medical evidence submitted subsequent to the claimed recurrence includes a lumbar
MRI scan dated August 20, 2015. The Board has long held that medical evidence that does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value on
the issue of causal relationship.8
In his August 28, 2015 treatment note, Dr. Magner, a neurosurgeon, noted a history of
severe pain radiating into the left lower extremity of no known cause. He reviewed the imaging
study reports and discussed physical examination findings. Dr. Magner’s diagnoses included
cervical disc disorder and herniation of lumbar intervertebral disc with radiculopathy. He
advised that the extruded disc at L2-3 caused severe stenosis and severe radiculopathy into
bilateral legs. Dr. Magner indicated that appellant wished to proceed with recommended
microdiscectomy surgery. On September 3, 2015 he performed left microdiscectomy surgery at
L2-3. In an undated report received by OWCP on October 27, 2015, Dr. Magner noted that he
had last seen appellant on October 13, 2015. He indicated that appellant’s diagnoses of lumbar
intervertebral disc disorder with radiculopathy and cervical spondylosis with myelopathy or
radiculopathy limited his ability to work.
Although Dr. Magner advised that appellant could not work, he advised that this was
caused by intervertebral disc disease of the cervical and lumbar spines, conditions that have not
been accepted. He provided no opinion regarding whether appellant was disabled due to the
accepted aggravation of lumbar strain and exhibited no knowledge of the modified duties he was
performing when he stopped work. Dr. Manger’s opinion is insufficient to establish a recurrence
of disability on August 18, 2015.
Medical opinion evidence submitted by appellant to support a claim for compensation
should reflect a correct history and should offer a medically sound explanation by Dr. Magner of
how the modified duties appellant was performing when he stopped work on August 15, 2015

7

S.S., 59 ECAB 315 (2008).

8

Willie M. Miller, 53 ECAB 697 (2002).

4

physiologically caused or aggravated the accepted aggravation of lumbar strain.9 Appellant
submitted no such evidence in this case.
The opinion of a physician supporting causal relationship must be one of reasonable
medical certainty that the condition for which compensation is claimed is causally related to
federal employment and such relationship must be supported with affirmative evidence,
explained by medical rationale and be based upon a complete and accurate medical and factual
background of the claimant.10 Dr. Magner provided insufficient rationale. His opinion,
therefore, is of diminished probative value.11
As appellant did not submit sufficient medical evidence to establish a recurrence of
disability on August 18, 2015 causally related to accepted aggravation of lumbar strain, he did
not meet his burden of proof.12
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a recurrence
of disability on August 18, 2015 causally related to an April 20, 2006 employment injury.

9

Supra note 7.

10

Patricia J. Glenn, 53 ECAB 159 (2001).

11

See T.M., Docket No. 08-975 (issued February 6, 2009).

12

Mary A. Ceglia, 55 ECAB 626 (2004).

5

ORDER
IT IS HEREBY ORDERED THAT the November 2, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 3, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

